El Juez Asociado Se. Aldeey,
emitió la opinión del tribunal.
Presentada en la Corte de Distrito de Guayama una demanda de Miguel Truyol Borges en la que interesaba que se declarase la nulidad de ciertas secciones de unas ordenanzas municipales votadas por el concejo municipal de dicha ciu-dad, presentó al mismo tiempo una solicitud de injunction para que las secciones atacadas como nulas quedaran sin ejecutarse mientras por la corte se resolvía la demanda original. La expresada corte, después de haber oído a las par-tes, decretó el injunction provisional, cuya resolución ha mo-tivado el presente recurso de apelación, interpuesto por la corporación municipal de Guayama.
La demanda principal alega sustancialmente que la corpo-ración demandada es dueña de un mercado público denomi-nado “Plaza del Mercado” en la que existen puestos para la venta al público de carnes, pescados, etc.; que el demandante tiene, entre otros negocios, el de dedicarse a la matanza y venta de ganado vacuno destinando su carne al consumo pú-blico, lo que verifica en los puestos de esa plaza mediante el pago de un alquiler por el puesto; que allá por el mes de febrero de 1911 la corporación demandada, por medio de su concejo municipal, votó una ordenanza, por cuyas secciones Ia. a la 7a., se exige a las personas que desempeñen puestos en el matadero municipal y en las mesas de expender carnes una licencia que otorgará el alcalde, siempre que las solicitudes de los interesados vayan acompañadas de una certificación de buena salud extendida por el oficial de sanidad y de dos firmas *543■de reconocidas personas que acrediten la capacidad necesaria jpara desempeñar el cargo que soliciten, licencias que durarán trienta días y podrán ser revocadas por razones convenientes, •.siendo castigada la infracción a la tal ordenanza; que en 28 de septiembre de 1911 fné votada otra ordenanza aprobada por ■el alcalde, en la que figuran las secciones 7, 32 y 40 que dispo-nen que todo el personal que deba emplearse en las labores de matanza y expendio de carnes será nombrado por el alcalde con arreglo a la anterior citada ordenanza y que si por cual-quier causa imprevista se viese de momento impedido el inspector de utilizar los servicios de un empleado, podrá llevar a cabo las labores de momento con cualquier otra persona ■con condiciones para ello,’ así como que el alcalde procederá .a clasificar el personal que fia de dedicarse a las labores de matanza y expendio de carnes; que como consecuencia de ■esas ordenanzas, cada vez que el demandante presenta alguna •cabeza de ganado vacuno para su sacrificio y dedicación a la venta pública de la carne muerta, el alcalde de la corporación ■demandada nombra al empleado que fia de vender la carne ■que pertenece al demandante, a quien éste tiene que pagarle por sus servicios; que con fecba 12 de septiembre de 1912 pidió al concejo de la corporación demandada la derogación ■de esas secciones, lo que le fue negado, según contestación que .se le dió en 8 de octubre.
La solicitud de injunction hace referencia a la anterior ■demanda haciéndola parte de la misma, y alega además, que ■aunque paga el empleado nombrado por el alcalde, a que. se hace referencia, no puede removerlo en caso de que no atienda & los intereses del demandante; que mientras subsista la orde-nanza no podrá dedicarse al negocio de matanza y venta de carnes aunque tiene ganado que ha comprado y pone en con-diciones de matanza, sin que pueda dedicarlo a otros negocios; que recibe múltiples perjuicios, no teniendo otro remedio para proteger sus intereses durante la sustanciación del liti-gio principal que el de obtener el injunction que restrinja la vigencia de la ordenanza mientras dure el mismo; y des-*544pues de agregar que la corporación municipal no obtiene be-neficio alguno con esta ordenanza, pues las personas así nom-bradas por el alcalde no son empleados según el presupuesto,, ni tampoco de aquellos que la ley determina expresamente que deben existir en los municipios,-y de hacer algunas conside-raciones sobre el asunto, concluyó con la súplica de que el injunction fuese decretado.
El primer motivo -de error alegado contra la resolución apelada es que la Corte de Distrito de G-uayama no tiene juris-dicción por la materia para conocer del caso original del cual el injunction es incidente.
La asignación de este error ha sido motivada por la interpretación errónea que la parte apelante ha hecho de la opinión de esta Corte Suprema en el caso de la Liga de Propietarios v. La Ciudad de San Juan, 14 D. P. R., 86, pues entiende queentonces se dijo que las cortes de distrito no tenían jurisdic-ción para declarar la nulidad de ordenanzas votadas por Ios-ayuntamientos, siendo así que lo que en aquel cascr se resolvió fue que las cortes carecían de tal jurisdicción cuando no había una real y verdadera cuestión entre las partes.
En ese caso se dijo:
“La corte de distrito no podía considerar la cuestión abstracta, de la legalidad o constitucionalidad de la ordenanza municipal en un caso seguido para anular dicha ordenanza. # * >x-
“En California se ha declarado que para conseguir que un tribunal dicte una resolución con respecto a una cuestión que envuelve la constitucionalidad de una ley, la controversia debe ser un pleito real y verdadero entre las partes y entablado de buena fe, en el debido curso del litigo, y no meramente para gratificar la curiosidad de los abogados o de una parte que- procurara que se estableciera en su contra por personas que no tuvieran interés alguno en el asunto * * *.
“De acuerdo con las autoridades que hemos citado, opinamos que es claro qne la corte de distrito no era competente para conocer de este caso, puesto que no puede seguirse un pleito con el fin directo de anular un estatuto sin demostrar que exista independientemente de aquella abstracta cuestión, una causa bona fide entre las partes.”1
*545Por el contrario es tan claro que las cortes de distrito tienen jurisdicción para resolver sobre la validez o nulidad de las ordenanzas municipales, que no necesitamos repetir abora lo que ba dicbo este tribunal en otros casos. Véase el caso antes citado y el de Saldaña v. El Concejo Municipal de San Juan, 15 D. P. R., 37.
Podemos considerar conjuntamente el segundo y tercer motivos de error, pues ambos están íntimamente ligados; Ellos son, que erró la corte inferior al no sostener la excepción de que la demanda principal sobre nulidad y la solicitud incidental de injunction, no aducían becbos que determinasen una causa de acción por cuanto el concejo municipal tenía facultad para reglamentar la venta de carnes. El citado concejo no sé limitó a reglamentarla, sino que quitó a los - abastecedores la facultad de nombrar sus empleados y los obliga a aceptar necesariamente los que nombrase el alcalde, privándoles del derecho de contratar libremente con los empleados que paga y de poder separarlos de su servicio cuando no convenga a sus intereses.
El mercado es público y todos los habitantes de la muñir cipalidad tienen derecho a usar de él, mientras cumplan con las ordenanzas referentes al mismo, siempre que éstas seáh legales, pero no vemos que la corporación municipal demah-dada tenga derecho a imponer a los abastecedores de carné para el consumo público, la obligación de aceptar y pagar, como servidores suyos, personas sobre las cuales no tienep ninguna autoridad.
En bien de la comunidad hay el derecho' de exigir que- las personas que intervienen en la matanza de: resés y en la venta-de las carnes reúnan las condiciones de salubridad que exige la sanidad, pero esto no autoriza a que el alcalde las nombre quitando ese derecho al abastecedor, por cuyo motivo no sob sostenibles los errores examinados. ' i . í . ■
El cuarto error versa sobre la prescripción de la acción. Con respecto a este motivo, que también fué alegado en el caso citado de Saldaña v. Concejo Municipal de San Juan, recorda*546remos lo que entonces dijo esta Corte Suprema y que es de aplicación al presente caso:
' “* * * Suponiendo que esta objección fuera buena, nunca podría hacerse en oposición a la concesión de un injunction, sino que debe ser alegada en oposición a las peticiones formuladas en la demanda original. El injunction concedido en este caso es una medida de carácter subsidiario y solamente temporal y si la alegación de prescripción fuera en definitiva declarada con lugar, el injunction caería juntamente con la demañda que le diera origin. * * * ’ ’
Pero examinemos el estatuto en que los demandados basan su alegación de que la causa de acción, si es que ha habido alguna, ha quedado prescrita y no puede prosperar.
La sección de la ley municipal que se cita como fundamento de esa alegación se encuentra en el tomo de leyes de 1906, página 134 y dice así:
" lección 93. — Cualquier persona residente dentro de los límites de íun municipio que se crea lesionada por cualquier acuerdo o resolución «o por cualquier acto de un concejo municipal o de un funcionario municipal, podrá impugnar dicho acuerdo, resolución o acto, mediante el ejercicio de una acción ante un tribunal de justicia de jurisdicción competente. Del propio modo podrá interponerse por cualquier persona residente en el municipio una acción judicial contra cualquier acuerdo o resolución de un concejo municipal que lesione los intereses generales del municipio, siempre que la demanda se establezca en el término de treinta días, a contar de la fecha en que el acuerdo o reso-lución sean publicados.”
El presente caso está comprendido dentro de la primera clase porque se refiere a perjuicios ocasionados a individuos particulares y por consiguiente no está prescrita la acción.
En el quinto error se queja el apelante de que se concediera él injunction provisional, cuando el apelado tenía un recurso en ley, como lo demuestra el hecho de interponer la demanda original y porque resistiendo la ordenanza que ataca, al ser denunciado por su infracción podía plantear la cuestión de la nulidad de la misma.
*547Si el alcalde es el que nombra a los tablajeros, no vemos cómo el demandante podía resistir las disposiciones de la ordenanza en otra forma que como lo bizo, esto es, acudiendo a los tribunales para que declarasen su nulidad.
Quizás pudo la parte demandante prescindir de su de-manda original y pedir un injunction perpetuo, pero esto no cambia la naturaleza del caso. El demandante ejercita su derecho de pedir que se declare nula cierta ordenanza, y como medida provisional únicamente, se ba decretado la sus-pensión de la vigencia de la misma.
En cuanto a que no existan daños irreparables, la solicitud de injunction alegó que los sufría el peticionario porque tenía ganado comprado, que pone en condiciones de matanza y sin que pueda dedicarlo a otros negocios, extremos no contra-dichos por el demandado.
En cuanto al sexto motivo de error fundado en que se ba impedido la ejecución de un acto legislativo, diremos que efectivamente el injunction no puede decretarse para impe-dir que el concejo municipal ejecute sus funciones legisla-tivas, para que legisle, pero después de decretada una orde-nanza, puede impedirse su cumplimiento por ser nula al violar algún derecho.
‘‘Las cortes de equidad no impedirán a los concejos municipales <(ue decreten ordenanzas o resoluciones; pero después que las mismas han sido aprobadas, dichas corles podrán impedir que se pongan en vigor si se les presenta un caso en debida forma, y suspender procedi-mientos que se ejerciten con arreglo a las mismas, los que de no adop-tarse esta medida podrían causar un perjuicio irreparable. Mock v. City of Santa Rosa, 126 Cal., 332.
“Es elemental que no procede ninguna acción para impedir la mera aprobación de una ordenanza de una corporación municipal.
“La mera votación o aprobación de la ordenanza en cuestión no puede por sí causar perjuicio alguno al demandante. Habrá luego tiempo suficiente para impugnarla si dicha ordenanza es objeto de impugnación, cuando se tomen medidas y se inicie la cuestión de poner dicha ordenanza en vigor. Harrison v. City of New Orleans, 33 La. Ann., 223-224.”
*548Tampoco tiene, razón el apelante en sil séptimo funda-mento de error, porque si bien la petición de injunction con-tiene algún becho por información y creencia, tal como el de los abusos que cometen con las carnes de los abastecedores los empleados que ellos no nombran, ni pueden separar del cargo, hay otros que no son de esa naturaleza y que son los esenciales para el decreto de injunction. Nosotros en la rela-ción de beclios consignada al principio hemos relatado sola-mente éstos y prescindimos de aquéllos.
El último motivo del recurso es que el injunction se decretó contra el alcalde sin estar él ante la corte. Es cierto que la demanda original está dirigida contra la corporación municipal al igual que la solicitud de injunction y la orden para exponer razones para que éste, no se decretara, pero como el alcalde es el ejecutor de los acuerdos de las corporaciones municipales, y su representante en juicio, estaba ante la corte y como- tal representante y ejecutor de los acuerdos fué que ordenó la corte que una vez prestada la fianza exigida al demandante, se le comunicara la prohibición decretada, en lo que no hubo error.
Por las razones expuestas la resolución apelada debe ser confirmada.

Confirmada.

Jueces concurrentes: Sresi Presidente Hernández y Aso-ciados Wolf y del Toro.
El Juez Asociado Sr. MacLeary no tomó parte en la reso-lución de este caso.